Mr. Presiding Justice Gary delivered the opinion of the Court. Circumstances which we need not narrate, satisfy us that nothing is involved in this case, but abstract questions of law; that the decision here will affect no rights of anybody; that the only effect of a consideration of the questions arising upon this record would be merely to declare what our opinion is upon those questions. We will therefore affirm the decree appealed from for reasons more fully stated in Aff v. Hopkins, 57 Ill. App. 529. Affirmed.